Title: From Thomas Jefferson to John F. Mercer, 4 November 1792
From: Jefferson, Thomas
To: Mercer, John F.



Dear Sir
Philadelphia Nov. 4. 1792.

Your favor of Oct. 28. came to hand on the 1st. inst. I have made enquiry of every person I thought likely to know of the fact you enquire after, but can get no information. I inclose you the note of Mr. Otis. The Vice president not proposing to be here for some time, and R. H. Lee having resigned the Senate is without a head. I suppose they will chuse one tomorrow, and then something may be known of the other resignation. We shall be in hourly hope of seeing you arrive. Nothing is known here of the answer you mention to have written. Mr. and Mrs. Monroe are arrived, and both houses likely to be made up tomorrow. Adieu my Dear Sir Your friend & servt

Th: Jefferson

